Citation Nr: 0121590	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-13 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for PTSD and assigned 
a 30 percent evaluation.  The veteran subsequently perfected 
this appeal.  In August 2000, the RO increased the evaluation 
to 50 percent effective back to the date of the original 
claim.  A hearing before the undersigned was held at the RO 
in June 2001.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's PTSD is manifested by nightmares, chronic 
insomnia, panic attacks, mood swings, social isolation, 
some memory impairment, difficulty adapting to stressful 
circumstances, and the inability to establish and maintain 
effective relationships.  The veteran is currently working 
and the evidence of record does not indicate total 
occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for PTSD 
are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service personnel records indicate that the veteran served in 
Vietnam as an infantryman.  The veteran was awarded a Purple 
Heart and was also awarded the Army Commendation Medal for 
Heroism for exposing himself to intense hostile fire while 
helping to remove casualties from the contact area.  Service 
connection for PTSD was established as directly related to 
the veteran's military service and is currently evaluated at 
50 percent.

The veteran contends that the current 50 percent evaluation 
does not adequately reflect the severity of his disability.  
According to the veteran, he cannot sleep at night, has 
nightmares, has panic attacks more than once a week, has 
difficulty with social relationships, problems with changing 
moods and he cannot remember things like he used to.  The 
veteran feels that his disability is 70 or 80 percent 
disabling.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to the duty to assist, and imposed 
additional notification requirements on the VA.  See 
38 U.S.C.A. §§ 5103, 5103A and 5107 (West Supp. 2001). 

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001).  The veteran was notified in 
the March 1999 rating decision, May 1999 statement of the 
case (SOC), August 2000 supplemental statement of the case 
(SSOC), and at the June 2001 hearing of what would be 
necessary, evidentiary wise, to warrant an increased 
evaluation for PTSD.  The Board therefore concludes that the 
discussions in the rating decision, the SOC, the SSOC, and at 
the hearing, adequately informed the veteran of the evidence 
needed to substantiate his claim, and complied with VA's 
notification requirements.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The veteran testified at the June 
2001 hearing that he attends group therapy at the VA 
outpatient clinic in Athens and has been going there for 
approximately two years.  The Board notes that these records 
have not been obtained.  However, the veteran testified that 
his disability is about the same as it was at the time of his 
last VA examination in January 1999.  In view of his 
exhibited symptoms and social and industrial history 
described below, it is highly improbable that any additional 
evidence would result in a more favorable determination for 
the veteran.  Therefore, a remand in this case to obtain 
these records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West Supp. 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
this case, however, because the appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with the original claim, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999)  

Pursuant to VA's Rating Schedule, the VA ascertained the 
severity of the veteran's PTSD pursuant to Diagnostic Code 
9411 and assigned a 50 percent evaluation.  Under this 
provision, a 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent evaluation is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The veteran underwent a VA psychiatric examination in January 
1999.  At the time of the examination, the veteran was taking 
lithium.  Axis I diagnoses included PTSD, chronic; positive 
history of dysthymia; probable panic disorder with 
agoraphobia; and chronic insomnia leading to chronic sleep 
deprivation.  The Global Assessment of Functioning (GAF) 
scale at that time was estimated at 40 with serious 
impairment in several areas such as family relations and 
mood.  According to the examiner, when the veteran's symptoms 
are less fulminant, he seems to be able to perform with a GAF 
of approximately 60.  

Upon mental status examination, the examiner found that the 
veteran displayed appropriate personal hygiene, motor 
movements were within normal limits, speech was logical and 
goal directed, affect was full and his mood was mildly 
anxious and somewhat dysphoric.  Concentration appeared to be 
intermittent.  The veteran admitted to a history of suicidal 
ideation but denied any current suicidal or homicidal 
ideations.  There were no signs or symptoms of a thought 
disorder and the veteran denied the classical symptoms of 
obsessive-compulsive disorder.  The veteran did admit to a 
history of anxiety attacks characterized by periods of 
intense discomfort in which he sweats, has hot flashes and 
fears losing control.

The examiner also interviewed the veteran's ex-wife who was 
living with the veteran at the time of the examination.  She 
described "persistent symptoms of increased arousal 
including difficulty falling asleep, irritability, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response."  She also indicated that the veteran goes through 
a "ritual" in order to go to work and that he isolates 
himself and has very little social contact.  

The examiner indicated that the veteran's prognosis was poor 
and that this was partly due to the veteran's persistent 
minimization of his PTSD symptomatology and his panic 
disorder symptomatology.  It was the examiner's opinion that 
the veteran is in a state of denial concerning the depth of 
his symptomatology in relation to his PTSD.  According to the 
examiner, these disturbances have been going on for a number 
of years and have caused clinically significant stress and 
impairment in social and occupational areas of functioning.

At the June 2001 hearing, the veteran testified that he 
currently works approximately 50 hours per week as a 
sandblaster.  Prior to that, he worked 32 hours per week as a 
bartender at the V.F.W. for approximately 11 years.  The 
veteran prefers to be alone and he does not have a close 
network of friends.  The veteran currently lives in his own 
home with his 16 year old daughter and he talks to her only 
once or twice a week.  The veteran further testified that he 
gets very nervous and has difficulty with driving and other 
activities, such as shopping.  Currently, the veteran is not 
on medication although he continues to attend group therapy.  

It is clear that the veteran does not have all of the 
symptomatology consistent with a 70 percent evaluation for 
PTSD.  For example, the veteran is described as displaying 
the appropriate personal hygiene and his speech is logical 
and goal directed.  Additionally, the veteran is currently 
working and no longer taking medication.  However, the Board 
accepts the examiner's opinion that the veteran minimizes his 
symptomatology and considering the medical evidence of the 
severity of the veteran's PTSD, the Board finds that the 
impairment more nearly approximates a 70 percent evaluation.  

The veteran's current symptomatology includes nightmares, 
chronic insomnia, panic attacks, problems with changing moods 
and some memory impairment.  The evidence also supports a 
finding that the veteran has difficulty adapting to stressful 
circumstances and that his ability to establish and maintain 
effective relationships is seriously impaired.  In this 
regard, the Board notes that upon VA examination in January 
1999, the veteran's GAF was estimated at 40, indicative of 
serious impairment in areas such as family and mood.  When 
the veteran's symptoms are less severe, the estimated GAF is 
approximately 60.  The Board also recognizes that the 
veteran's prognosis is poor due to his persistent 
minimization of his symptomatology.

The Board has also reviewed the evidence to determine if an 
evaluation in excess of 70 percent may be assigned under the 
rating criteria.  After a review of the evidence of record, 
the Board has concluded that the veteran's PTSD is not 
productive of total occupational and social impairment.  As 
indicated, the veteran is currently working approximately 50 
hours per week.  Further, the competent medical evidence of 
record does not demonstrate that the veteran exhibits a gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives or his own name.  Therefore, a 100 percent 
evaluation is not warranted.  

In evaluating the veteran's disability, the Board has 
specifically considered whether he is entitled to a staged 
rating.  See Fenderson, supra.  It is the Board's conclusion, 
however, that at no time since service connection was 
established has his disability been more than 70 percent 
disabling.  Consequently, a staged rating is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, there is no evidence of 
record that the veteran's PTSD has caused marked interference 
with employment or required frequent periods of 
hospitalization.  In fact, he has suspended the use of 
medications, has not recently been hospitalized, and is 
working more than 40 hours a week.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

